United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Monica Evans, for the appellant
Office of Solicitor, for the Director

Docket No. 07-815
Issued: July 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 5, 2007 appellant, through his representative, filed a timely appeal from a
December 11, 2006 merit decision of the Office of Workers’ Compensation Programs denying
his claim for a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to a schedule award after abandoning suitable
employment under 5 U.S.C. § 8106(c).
FACTUAL HISTORY
On June 24, 1995 appellant, then a 33-year-old custodian, filed a claim for a traumatic
injury occurring on that date when he slipped on a wet floor. The Office accepted the claim for a
strain of the low back and right shoulder and a herniated lumbosacral disc. The Office placed
him on the periodic rolls effective August 9, 1995.

Appellant returned to work on March 21, 1996 for four hours per day. He stopped work
on May 18, 1996 and did not return. By decision dated December 16, 1996, the Office
terminated appellant’s entitlement to compensation and a schedule award effective January 4,
1997 on the grounds that he abandoned suitable work as a modified custodian.1
In a letter dated November 12, 2003, appellant requested that the Office review his case
and “reinstate his position.” On November 12, 2003 he filed a recurrence of disability claim
from the time of his June 24, 1995 employment injury onward. On December 26, 2003 appellant
filed a claim for a schedule award. He submitted an impairment evaluation dated April 22, 2003
from his attending physician Dr. B.T. Wright, Jr., a Board-certified orthopedic surgeon, who
indicated that appellant reached maximum medical improvement on June 28, 1998.
By decision dated January 12, 2004, the Office found that the medical evidence was
insufficient to show that appellant sustained a recurrence of disability. In a decision dated
April 5, 2004, the Office denied his claim for a schedule award on the grounds that the medical
evidence did not support a finding that he sustained a permanent impairment of a scheduled
member or function.
On April 20, 2004 appellant requested an oral hearing on the denial of his schedule award
claim, which was held on February 16, 2005. In a decision dated April 21, 2005, the Office
hearing representative affirmed the April 5, 2004 decision.2 The Office hearing representative
found that, as the Office previously terminated appellant’s compensation based on his refusal of
suitable work, he was not entitled to a schedule award.
By letter dated August 20, 2005, appellant, through his representative, requested that the
Office pay for medical treatment of his psychological condition, which he attributed to his
employment injury. He submitted medical reports relevant to his treatment for a psychiatric
condition. On March 13, 2006 appellant, through his representative, requested reconsideration of
the April 21, 2005 hearing representative’s decision. The representative challenged the validity
of the termination of his compensation under section 8106 and argued that he sustained an
emotional condition due to his accepted employment injury.
By decision dated December 11, 2006, the Office denied modification of its April 21,
2005 decision. The Office indicated that appellant had submitted evidence relevant to an
emotional condition due to his employment injury and medical evidence supporting that he was
disabled due to his back condition. The Office noted that he had not appealed the December 16,
1996 suitable work termination. The Office found that the only issue was the denial of his claim
for a schedule award.

1

The cover letter to the decision is dated December 13, 1996.

2

The hearing representative indicated that she was affirming a decision dated October 19, 2002; however, it
appears that this is a typographical error.

2

LEGAL PRECEDENT
The Office regulation provides that in termination under section 8106(c) of the Federal
Employees’ Compensation Act3 a claimant has no further entitlement to compensation under
sections 8105, 8106 and 81074 of the Act, which includes payment of continuing compensation
for permanent impairment of a scheduled member.5 The Board has found that a refusal to accept
suitable work constitutes a bar to the receipt of a schedule award for any impairment which may
be related to the accepted employment injury.6
ANALYSIS
By decision dated December 16, 1996, the Office terminated appellant’s compensation
effective January 4, 1997 on the grounds that he abandoned suitable work under section 8106.
On December 26, 2003 he filed a claim for a schedule award. The Office initially developed
appellant’s schedule award claim and, by decision dated April 5, 2004, denied his claim for a
schedule award based on the medical evidence. Following an oral hearing, by decision dated
April 21, 2005, an Office hearing representative determined that appellant was not entitled to a
schedule award as he abandoned suitable work under section 8106 of the Act. On December 11,
2006 the Office denied modification of the April 21, 2005 decision.
The Board has held that termination of compensation under section 8106 of the Act, for
refusal of suitable work, serves as a bar to receipt of schedule award compensation for any
period after the termination decision has been reached.7 As the Office terminated appellant’s
compensation on the grounds that he refused an offer of suitable work, he is not entitled to a
schedule award.8
On appeal, appellant’s representative argues that he submitted medical evidence showing
that he is disabled from work due to his employment injury. The Board’s jurisdiction is limited
to reviewing final decisions of the Office.9 The Office has not issued a final decision on either
appellant’s claim for medical benefits for a consequential emotional condition or his contention

3

5 U.S.C. § 8106(c).

4

5 U.S.C. §§ 8105, 8106, 8107.

5

20 C.F.R. § 10.517.

6

See Sandra A. Sutphen, 49 ECAB 174 (1997); Stephen R. Lubin, 43 ECAB 564, 573 (1992).

7

Id.

8

Although section 8106(c) of the Act may serve as a bar to compensation for the period after the termination of
compensation for refusal of suitable work, if appellant reached maximum medical improvement prior to the refusal
of suitable employment, he would be entitled to payment of any portion of a schedule award due prior to the
termination of monetary compensation benefits. Id. The Board notes that the evidence of record indicates that
appellant reached maximum medical improvement on June 28, 1998, subsequent to the effective date of the Office’s
termination of his compensation for abandoning suitable work.
9

20 C.F.R. § 501.2(c).

3

that he was unable to perform the job duties of his abandoned position. Thus, these issues are
not before the Board at this time.
CONCLUSION
The Board finds that appellant is not entitled to a schedule award based on the Office’s
finding that he abandoned suitable employment under section 8106(c) of the Act.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 11, 2006 is affirmed.
Issued: July 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

